 1                                                           The Hon. Marc Barreca
                                                             Chapter 13
 2                                                           Location: Telephonic (Everett)
                                                             Hearing Date: June 9, 2021
 3                                                           Hearing Time: 9:00 a,m.
                                                             Response Date: June 2, 2021
 4

 5                                UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF WASHINGTON
 6                                          Seattle Division

 7                                                           Chapter 13

 8       In re:                                              Bankr. Case No.: 15-15924-MLB

 9       RONALD EDGAR HOWELL,                                REPLY IN SUPPORT OF MOTION FOR
                                                             AN ORDER RELIEVING NAVIENT
10       DEE LORENE SHISHIDO,                                SOLUTIONS, LLC AND NAVIENT
                                                             CORP. FROM ORDERS OF CONTEMPT
11                        Debtors.

12

13                COMES NOW Navient Solutions, LLC and Navient Corporation (sometimes referred to
14 collectively herein as “Navient”), by and through their attorneys, Samuel J. Dart and the law firm

15 of Eisenhower Carlson PLLC, and Joseph A. Florczak and the law firm of McGuireWoods LLP1,

16 and hereby submit Navient’s Reply In Support of Motion for an Order Relieving Navient Solutions,

17 LLC and Navient Corp. from Orders of Contempt and respectfully state as follows:2

18                                      APPLICABLE LEGAL STANDARD
19                In the Ninth Circuit, as elsewhere, once a defendant has established a prima facie error in
20 service, the party attempting to effect service bears the burden of proof to show effective service.

21 See, e.g, In re Villar, 317 B.R. 88, 94 (9th Cir. BAP 2004) (once defendant has established a prima

22 facie error in service, the party attempting to effect service bears the burden of proof); In re Ass'n of

23

24   1
                  Joseph Florczak and the law firm of McGuireWoods are authorized to appear pro hac vice
25                pursuant to the Court’s Order dated May 18, 2021. See ECF No. 91.
     2
                  As used herein, “Motion” refers to Navient’s Motion for an Order Relieving Navient
26                Solutions, LLC and Navient Corp. from Orders of Contempt [Dkt. No. 87] and “Opposition”
27                refers to the Debtors’ opposition to the Motion [Dkt. No. 96]. The “Shishido Decl.” refers
                  to the declaration filed in support of the Opposition [Dkt. No. 96-1]. Capitalized terms not
28                otherwise defined have the meaning given them in the Motion.


   REPLY IN SUPPORT OF MOTION TO VACATE- 1
Case 15-15924-MLB Doc 103 Filed 06/18/21 Ent. 06/18/21 12:54:21                           Pg. 1 of 7
 1 Volleyball Pros., 256 B.R. 313, 317 (Bankr. C.D. Cal. 2000) (“The plaintiff bears the burden of

 2 proving that the service recipient is a qualified recipient of service.”).

 3          Service by first class mail is not permitted under the Federal Rules of Civil Procedure and is

 4 unique to bankruptcy proceedings. Devoid of the traditional safeguards and certainty of in-person

 5 service, courts require strict compliance Bankruptcy Rule 7004, and have held that mere mailing to

 6 a P.O. Box does not constitute “substantial compliance” with service rules sufficient to protect a

 7 litigant’s due process rights. Villar, 317 B.R. at 92–93 (“[S]ervice to [a] post office box does not

 8 comply with the requirement to serve the Motion to the attention of an officer or other agent

 9 authorized as provided in Rule 7004(b)(3).” and did not protect due process rights); In re Sun

10 Healthcare Group, Inc. v. Mead Johnson Nutritional (In re Sun Healthcare Group, Inc.), 2004 WL

11 941190, 2004 Bankr. LEXIS 572, *18 (Bankr. D.Del. 2004) (setting aside default judgments

12 because the debtor plaintiffs did not serve an officer of the defendant and only used a post office

13 box, with the service not addressed to an officer or agent).

14          Further, not just any agent can receive service on behalf of a corporation. Rule 7004(b)(3)

15 specifies that the agent must be a managing or general agent or an agent specifically designated for

16 such purpose by appointment or by law. Volleyball Pros., 256 B.R. at 317. Service on any other

17 corporate employee is not sufficient. Id.; see also Gottlieb v. Sandia Am. Corp., 452 F.2d 510, 513–

18 14 (3d Cir.1971). Most notably, service not directed to the attention of a particular person is not

19 sufficient. Volleyball Pros., 256 B.R. at 317.

20                                              ARGUMENT

21          In the Motion, Navient has established defective service with respect to both Navient

22 Solutions, LLC and Navient Corporation. See Motion at 7-9. Accordingly, it is the Debtors who

23 bear the burden of demonstrating that service is effective. This they have not done.

24      I. THE DEFECTIVE SERVICE ON NAVIENT SOLUTIONS, LLC WARRANTS

25          VACATEUR OF THE CONTEMPT ORDERS

26          The Debtors and Navient agree about one thing: The mailing of the notices to a P.O. Box
27 of Navient Solutions did not comply with Bankruptcy Rule 7004.                 See Opposition at 8.

28 Nevertheless, the Debtors strain to argue that their admittedly defective mailings on Navient

     REPLY IN SUPPORT OF MOTION TO VACATE - 2
Case 15-15924-MLB         Doc 103      Filed 06/18/21     Ent. 06/18/21 12:54:21      Pg. 2 of 7
 1 Solutions should be rendered valid on three basic theories, each suffering from one or more fatal

 2 defect: (a) Navient Solutions, LLC consented to the bankruptcy court’s jurisdiction through the

 3 filing of its initial proof of claim, (b) Navient Solutions, LLC received actual notice of the

 4 defectively-served papers sufficient to protect its due process rights; and (c) the Debtors’ service on

 5 the CEO of Navient Corporation is valid for Navient Solutions, LLC under an agency theory.

 6              A. As is Their Burden, Debtors Have Made No Showing Whatsoever of Receipt of

 7                 Service by an Authorized Agent or Officer of Navient Solutions

 8          The Debtors argue that the admittedly defective service on Navient Solutions should be

 9 rendered sufficient because Navient Solutions “received” the notices at its P.O. Box. See Opposition

10 at 6, 8. Established case law demonstrates that mere receipt by “someone” at a corporate entity is

11 not sufficient for valid service. Such a mailing

12          does not trigger the presumption that a person who was responsible for litigation
            received actual knowledge about it before the order was granted. . . . Rule 7004(b)(3)
13          states what is required for adequate service upon a corporation. A presumption that
            the mail was received by [the corporation] does not include the presumption that the
14
            motion was received by an officer or authorized agent. Only if the notice is “directed
15          to a corporation and the attention of an officer or agent as identified in Rule
            7004(b)(3),” can it be considered to have been received by a person who is charged
16          with responding to the service.
17 In re Villar, 317 B.R. 88, 94–95 (B.A.P. 9th Cir. 2004); see also In re Monk, No. ADV 10-6067-

18 FRA, 2013 WL 4051864, at *4 (Bankr. D. Or. Aug. 9, 2013) (“[A] presumption that the mail was

19 received by [defendant] does not include the presumption that [it] was received by an officer or

20 authorized agent.”)

21          Here, none of the certificates of service proffered by the Debtors show that any attempt at
22 service was directed to an officer or agent of Navient Solutions, as required by Rule 7004(b)(3), and

23 the Debtors offer no other evidence that service was effected upon such a person. The burden to

24 prove effective service is upon the Debtors, and they have failed to meet that burden.

25              B. The Filed Proofs of Claim Do Not Permit Debtors to Assert Jurisdiction Based
26                 Upon Defective Service
27          The Debtors next argue that Navient Solutions’ initial filing of a proof of claim subjects it
28 to the general jurisdiction of the bankruptcy Court. This argument ignores that each such proof of

     REPLY IN SUPPORT OF MOTION TO VACATE - 3
Case 15-15924-MLB         Doc 103     Filed 06/18/21     Ent. 06/18/21 12:54:21       Pg. 3 of 7
 1 claim was subsequently amended to name United Student Aid Funds, Inc., a student loan guarantor

 2 affiliated with Great Lakes Higher Education Corporation, as the entity holding the claim.

 3 See Exhibit B to the Florczak Declaration filed contemporaneously herewith.            In any event,

 4 numerous cases have held that the filing of a proof of claim does not relieve the moving party from

 5 the obligation to provide adequate service under Bankruptcy Rule 9014 and Bankruptcy Rule 7004.

 6 See In re Levoy, 182 B.R. 827, 833–34 (B.A.P. 9th Cir. 1995) (finding formal service of process

 7 was required for an objection to a filed proof of claim); In re Morrow, No. 01-42229, 2003 WL

 8 25273857, at *2 (Bankr. D. Idaho Apr. 16, 2003) (“Defective service of [an objection to a filed proof

 9 of claim] would alone be grounds to overrule it.”). As set forth above, Navient has established that

10 service was defective, and the Debtors have made no showing that the service was sufficient to

11 comport with due process of law.

12              C. Debtors Assert No Basis Whatsoever that Navient Solutions, LLC Is an Agent

13                 of Navient Corporation.

14          The Debtors also raise the specious argument that Navient Solutions, LLC is the “agent” of

15 Navient Corporation. But a “parent-subsidiary relationship alone is insufficient to attribute the

16 contacts of the subsidiary to the parent for jurisdictional purposes.” Harris Rutsky & Co. Ins. Servs.

17 v. Bell & Clements Ltd., 328 F.3d 1122, 1134 (9th Cir. 2003). A subsidiary’s contacts may be

18 imputed to its parent for personal jurisdiction purposes only where the subsidiary is the parent’s

19 alter ego. Id. To demonstrate a parent and its subsidiary are alter egos, the plaintiff must establish

20 a prima facie case that the two companies share “such unity of interest and ownership” that the

21 companies’ separateness no longer exists and “failure to disregard [their separate identities] would

22 result in fraud or injustice.” Doe v. Unocal Corp., 248 F.3d 915, 926 (9th Cir.2001) (quotation

23 omitted). Typically, this would involve showing the parent controls the subsidiary’s internal affairs

24 or daily operations. Kramer Motors, Inc. v. British Leyland, Ltd., 628 F.2d 1175, 1177 (9th

25 Cir.1980). In other words, a parent may involve itself directly in its subsidiary’s activities without

26 becoming an alter ego “so long as that involvement is consistent with the parent's investor status.”
27 Harris Rutsky & Co. Ins. Servs., Inc., 328 F.3d at 1135 (quotation omitted).

28          The Debtor’s sole evidence in support of an agency relationship is a citation to Navient

     REPLY IN SUPPORT OF MOTION TO VACATE - 4
Case 15-15924-MLB         Doc 103     Filed 06/18/21     Ent. 06/18/21 12:54:21      Pg. 4 of 7
 1 Solutions’ website showing that it is a subsidiary of Navient Corporation. There is no credible

 2 assertion, let alone evidence, that Navient Solutions is the “alter ego” of Navient Corporation such

 3 that service on Navient Corporation could permit this Court’s exercise of jurisdiction over Navient

 4 Solutions.

 5      II. THE IMPROPER SERVICE ON NAVIENT CORPORATION LIKEWISE

 6          WARRANTS VACATEUR OF THE CONTEMPT ORDERS

 7              A. The Debtors Knew or Should Have Known Navient Solutions Was the Proper

 8                  Service Party

 9          The Debtors knew or should have known that Navient Solutions was the proper party for

10 service. Contrary to their representation that their billing statements contain no reference to Navient

11 Solutions, the billing statement attached to their own declaration states in black-and-white: “Your

12 loan servicer – Your loans are serviced by Navient Solutions, LLC.” Shishido Decl. at 11. The

13 Debtors’ assertions that they received servicing communications from “Navient” are likewise

14 unavailing. The website www.navient.com, which the Debtors wrongly identify as the website for

15 Navient Corporation in the Navient Contempt Motion, plainly identifies that Navient Solutions,

16 LLC is the copyright holder for the website and the holder of the “Navient” service marks and related

17 logo. By contrast, there is no evidence anywhere in the record to support that Navient Corporation

18 was involved with servicing the Debtors’ loans.

19              B. Proper Service Information was Readily Available to Debtors

20          Lest the Court be under the impression that proper service information for Navient Solutions

21 was difficult to find, simple entry of “Navient Solutions, LLC” into the business search function on

22 the Washington Secretary of State’s website (the natural starting point for determining service

23 information for a corporate entity) instantly brings up the correct address, registered agent, and name

24 of a corporate officer (John M. Kane) authorized to accept service for Navient Solutions.

25 See Exhibit A to the Florczak Declaration filed contemporaneously herewith.

26      III. MERITORIOUS DEFENSES LIKEWISE JUSTIFYING VACATEUR OF THE
27          CONTEMPT ORDERS

28          As with their arguments attempting to rehabilitate defective service, the Debtors’ arguments

     REPLY IN SUPPORT OF MOTION TO VACATE - 5
Case 15-15924-MLB         Doc 103     Filed 06/18/21     Ent. 06/18/21 12:54:21       Pg. 5 of 7
 1 against Navient’s merits defenses under Rule 60(b)(1) are similarly without merit. As set forth in

 2 the Motion, each of the Contempt Orders states that Navient Solutions or Navient Corporation

 3 violated the “discharge order, 11 U.S.C. §524(i), the confirmed plan, and the order of confirmation.”

 4 None of these is correct as a matter of law.

 5              A. Navient Cannot Be Sanctioned for Violation of the Discharge Injunction For

 6                  Debt That Has Not Been Discharged

 7          The Debtors set forth at length the servicing communications from Navient Solutions to the

 8 Debtors, claiming they violate “the statute.” See Opposition at 9. The only possible basis for such

 9 communications to violate the statute would be if they constituted an act to collect a discharged debt

10 under Section 524(a) of the Bankruptcy Code. The Debtors PLUS loans, however, were not

11 discharged. As set forth in the Motion, the Debtor’s PLUS loans are federal student loans not subject

12 to discharge absent a finding of undue hardship, and none of the Debtors’ Chapter 13 Plan, the

13 Court’s confirmation, or the discharge order provides for the discharge of such loans. A dispute

14 regarding whether such loans were ever paid in full does not constitute a violation of the discharge

15 injunction or any Court order.

16              B. Nothing in The Judicial Record Supports a Finding Navient Failed to Credit

17                  Plan Payments Under Section 524(i)

18          Section 524(i) of the Bankruptcy Code provides that the willful failure to credit payments

19 received under a confirmed plan constitutes a violation of the discharge injunction. 11 U.S.C. §

20 524(i). As set forth in the Motion, the only evidence regarding plan payments shows that the Chapter

21 13 Trustee’s payments made on account of the Debtors’ PLUS loans were made to United Student

22 Aid Funds, Inc., a student loan guarantor unaffiliated with Navient.            This is insufficient to

23 demonstrate that Navient has failed to apply payments, let alone that such alleged failure is “willful.”

24                                             CONCLUSION

25          Accordingly, for the reasons set forth above and in the Motion, the Court should vacate each

26 of the Contempt Orders, as well as grant any other relief that is just and proper.
27

28

     REPLY IN SUPPORT OF MOTION TO VACATE - 6
Case 15-15924-MLB         Doc 103     Filed 06/18/21      Ent. 06/18/21 12:54:21        Pg. 6 of 7
 1 Dated June 18, 2021                       Respectfully submitted,

 2

 3                                           EISENHOWER CARLSON PLLC
 4

 5
                                             By: /s/ Samuel J. Dart
 6                                           Samuel J. Dart, WSBA No. 47871
                                             909 A Street, Suite 600
 7                                           Tacoma, Washington 98402
                                             Telephone:     (253) 572-4500
 8
                                             Facsimile:     (253) 272-5732
 9                                           E-Mail: SDart@Eisenhowerlaw.com

10                                           Counsel to Navient Solutions, LLC and Navient Corp.

11                                           –and–

12                                           MCGUIREWOODS LLP

13
                                             By: /s/ Joseph A. Florczak
14
                                             Joseph A. Florczak (to be admitted pro hac vice)
15                                           77 W. Wacker Drive
                                             Suite 4100
16                                           Chicago, IL 60601
                                             Telephone: 312.849.8100
17                                           Email: jflorczak@mcguirewoods.com
18                                           Counsel to Navient Solutions, LLC and Navient Corp.
19

20

21

22

23

24

25

26
27

28

     REPLY IN SUPPORT OF MOTION TO VACATE - 7
Case 15-15924-MLB        Doc 103   Filed 06/18/21    Ent. 06/18/21 12:54:21    Pg. 7 of 7
